DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II as shown in Figures 6-8 in the reply filed on 11/19/2021 is acknowledged. Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim; claims 1-15 are canceled. Accordingly, an action on the merits follows regarding claims 16-18, 20-32.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25,26,29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “the screwing means has a head that has a head width which is two to four times as large as an outer diameter of the outer thread”, it is unclear the Applicant wants to mention the outer thread of the threaded sleeve or the outer thread of the screwing means?
the head has a thickness…”, it is unclear which head the Applicant wants to mention, a head of the threaded sleeve or a head of the screw means? There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “the threaded sleeve serves to attach at least one first and/or at least one second component”, then claim 29 recites “ the at least one first component is accommodated between the shell of the protective helmet and the shoulder of the threaded sleeve, and the at least one second component is accommodated at the threaded sleeve by means of the screwing means”, it is unclear both first and second component are required by the claim or not ?
Claim 30 is rejected as being indefinite as claim 30 is dependent on claim 29.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 24-25, 27-28, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199)(hereinafter Tatomir) in view of Busch(US 20080142151)(hereinafter Busch).
Regarding claim 16, Tatomir teaches a protective helmet comprising a shell comprising a shell material, wherein the helmet shell has a blind hole (fig 11, hole 20 is covered by the base 32) , wherein a threaded sleeve (60) is introduced into the blind hole, wherein the threaded sleeve (60) has an outer thread (at a threaded terminal end 64) that penetrates into the shell material which surrounds the blind hole in a peripheral direction (fig 11), and wherein the threaded sleeve has an inner thread (at a threaded interior receptacle 70) for connecting to a screw means  (42) having an outer thread (fig 11). Tatomir does not teach a ballistic protective helmet comprising a shell material that is produced from a number of textile layers connected in a connection matrix. However, in the same field of endeavor, Busch teaches a ballistic protective helmet (fig 9) comprising a shell comprising a shell material that is produced from a number of textile layers connected in a connection matrix (fig 9, abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with the shell material produced from a number of textile layers connected in a connection matrix as taught by Busch for the benefit of providing a protective armour made of a textile laminate which absorbs an impact sufficiently on one hand and keeps the person to be protected from suffering injuries on the other hand (Busch, para [0002]).
Regarding claim 18, Tatomir teaches the terminal end 64 and neck 66 of the spacer 60 fitted into the hole, the terminal end 64 having a length S2 of about 0.22 inched, and  the neck 66 having a length S4 that is about 0.03 inches, then the hole has a depth about 0.25 inches (about 6.3 mm). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different depth range of the blind hole, i.e. from 4mm to 10mm in order to fit with different sizes of the fitted sleeve. In re Aller, 105 USPQ 233.
Regarding claim 24, Tatomir teaches the screwing means (42) having an outer thread is screwed into the threaded sleeve (60) (figs 10, 11).
Regarding claim 25, Tatomir teaches the screwing means has a head that has a head width which is larger than the outer diameter of the outer thread. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to experiment with different ranges of head width of the screwing means , i.e. two to four times as large as an outer diameter of the outer thread for the benefit of providing enlarged bearing area at the head of the screwing means. In re Aller, 105 USPQ 233.
Regarding claim 27, Tatomir teaches the threaded sleeve comprises a shoulder (annotated fig 11).

    PNG
    media_image1.png
    369
    569
    media_image1.png
    Greyscale

Regarding claim 28, Tatomir teaches the threaded sleeve serves to attach at least one component to the protective helmet (fig 11, the sleeve serves to attach the face shield 16 to the protective helmet).
Regarding claim 31, Tatomir teaches a plurality of threaded sleeves are introduced into a plurality of blind holes (fig 1).
Regarding claim 32, Tatomir teaches at least a fraction of the plurality of blind holes are introduced symmetrical to each other into the shell (fig 1).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Kato (US 20090288242)(hereiafter Kato).
Regarding claim 17, Tatomir does not teach the threaded sleeve is glued in the blind hole. However, in the same field of endeavor, Kato teaches the threaded sleeve (14) is glued in the attaching hole 11a using adhesive (para [0049]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the threaded sleeve of Tatomir is glued in the attaching hole as taught by Kato for the benefit of providing a firm attachment between the threaded sleeve and the blind hole of Tatomir.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Farber (US 2016012370)(hereinafter Farber).
Regarding claim 20, Tatomir does not teach the outer thread of the threaded sleeve has a thread pitch of 1/7 to 3/7 relative to an outer diameter of the threaded sleeve. However, in the field of fastening or securing constructional elements, Farber teaches the pitch of the thread of the threaded sleeve is in the range of 0.25 to 0.65 times the outer diameter of the threaded sleeve (abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatormir with the relative dimension between the thread pitch and the outer diameter as taught by Farber in order to provide a threaded sleeve with which the screwing-in process is facilitated, the assembly takes place securely perpendicularly to the workpiece and after the screwing-in a stable and loadable connection between threaded sleeve and material is ensured (Farber, para [0004]). It is also obvious one of the ordinary skill in the art before the effective filing date of the invention to experiment with different range of the relative dimension between the thread pitch and the outer diameter of the threaded sleeve, i.e. 1/7 to 3/7 in order to discover the optimum ranges to fit a threaded sleeve into a receiving opening of a workpiece. In re Aller, 105 USPQ 233.
Regarding claim 21, Tatormir does not teach the outer thread of the threaded sleeve has a thread depth of 3/28 to 2/7 relative to an outer diameter of the threaded sleeve. However, in the field of fastening or securing constructional elements, Farber teaches the thread depth of the threaded sleeve is in the range of 0.03 times to 0.15 times the outer diameter of the threaded sleeve (abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with the relative dimension between the thread depth and the outer diameter as taught by Farber in order to provide a threaded sleeve with which the screwing-in process is facilitated, the assembly takes place securely perpendicularly to the workpiece and after the screwing-in a stable and loadable connection between threaded sleeve and material is ensured (Farber, para [0004]). It is also obvious one of the ordinary skill in the art before the effective filing date of the invention to experiment with different range of the relative dimension between the thread depth and the outer diameter of the threaded sleeve, i.e. 3/28 to 2/7 in order to discover the optimum ranges to fit a threaded sleeve into a receiving opening of a workpiece. In re Aller, 105 USPQ 233.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Simpson (US 20190383319)(hereinafter Simpson).
Regarding claim 22, Tatomir does not teach the threaded sleeve has a wall thickness of 0.5mm to 3mm. However, in the field of fastening or securing constructional elements, Simpson teaches the sleeve wall thickness 124 may be approximately 0.015 to 0.03 inch, 0.030 to 0.050 inch, or not limited to the noted ranges (para [0060]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with the wall thickness as taught by Simpson for the benefit of joining two or more components of a structural assembly together. It is also obvious one of the ordinary skill in the art before the effective filing date of the invention to experiment with different range of the wall thickness of the threaded sleeve in order to discover the optimum ranges to fit a threaded sleeve into a receiving opening of a workpiece. In re Aller, 105 USPQ 233.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Kuhlmann (US 4122753)(hereinafter Kuhlmann).
Regarding claim 23, Tatomir does not teach the threaded sleeve has a warning color, at least on a part that is visible in a state in which the threaded sleeve is introduced into the blind hole. However, in the field of fastening or securing constructional elements, Kuhlmann teaches the spacer sleeves (14, 39, 56) can be provided with a conspicuous color scheme so that the observation of these sleeves can be easily effected in order to afford a visual indication of the state of the anchoring operation (column 10, lines 40-45). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the threaded sleeve of Tatomir with the color scheme as taught by Kuhlmann for the benefit of affording a visual indication of the state of the anchoring operation. Then the modify Tatomir teaches the threaded sleeve has a warning color, at least on a part that is visible in a state in which the threaded sleeve is introduced into the blind hole.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Humm (DE102013215291)(hereinafter Humm).
Regarding claim 26, Tatomir does not teach the head has a thickness at a thinnest point that is greater than a wall thickness of the threaded sleeve. However, in the field of fastening or securing constructional elements, Humm teaches in fig 10, the head of the screw 33 has a thickness at a thinnest point which seems to be greater than a wall thickness of the threaded sleeve 30. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the head of the screw of Tatomir has a thickness at a thinnest point greater than a wall thickness of the threaded sleeve as taught by Humm for the benefit of providing enlarged bearing area at the head of the screwing means in comparison with the wall thickness of the sleeve.
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tatomir (US 20120222199), in view of Busch (US 20080142151), further in view of Hong (US 5394566)(hereinafter Hong).
Regarding claim 29, Tatomir teaches the threaded sleeve serves to attach the face shield (16), wherein the face shield is accommodated at the threaded sleeve by means of the screwing means (fig 11). Tatomir does not teach the at least one first component is accommodated between the shell of the protective helmet and the shoulder of the threaded sleeve. However, in the same field of endeavor, Hong teaches in fig 4, the face shield frame (20) is accommodated between the shell (22) of the protective helmet and the shoulder of the threaded sleeve (shield cover flange 74 with shield cover teeth 2, which passes through face shield frame end tap aperture and into helmet well 82). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Tatomir with attachment of face shield frame to the helmet as taught by Hong for the benefit of facilitating in attaching the face shield to the face shield frame and also attaching the frame to the helmet. 
Regarding claim 30, Tatomir teaches the at least one component is a face shield (fig 11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732